                            **NOT FOR PRINTED PUBLICATION**


                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

ROBERT HANCOCK                                    §

VS.                                               §      CIVIL ACTION NO. 9:20-CV-155

RONNIE J. MILLER, ET AL.                          §

                          ORDER ACCEPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Robert Hancock, a prisoner confined at the Gib Lewis Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma pauperis, filed

this civil rights action pursuant to 42 U.S.C. § 1983 against Ronnie J. Miller and Jeremy W. Larue.

       The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge.

The Magistrate Judge recommends dismissing this civil rights action pursuant to 28 U.S.C. § 1915(e)

as frivolous and for failure to state a claim upon which relief may be granted.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.
                           **NOT FOR PRINTED PUBLICATION**

                                              ORDER

       The findings of fact and conclusions of law of the Magistrate Judge are correct, and the report

of the Magistrate Judge (docket entry #23) is ACCEPTED. A final judgment will be entered in this

case in accordance with the Magistrate Judge’s recommendation.

               So ORDERED and SIGNED, May 19, 2021.


                                                                    ____________________
                                                                    Ron Clark
                                                                    Senior Judge




                                                  2
